Citation Nr: 0701647	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to April 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

The Board denied the service connection claim on appeal by an 
October 2005 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Based on an August 2006 Joint Motion for Court 
Remand (Joint Motion), the Court remanded this appeal in 
compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not met its 
statutory and regulatory duty to assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Therefore, the Board finds that its decision of 
October 31, 2005 failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, the October 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the October 2005 decision by the Board had never been 
issued.







ORDER

The October 31, 2005 Board decision is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



